Title: Enclosure: Thomas Jefferson’s Account with Patrick Gibson, [ca. 14 May 1819]
From: Jefferson, Thomas,Gibson, Patrick
To: 


            
               ca. 14 May 1819
            
            
              
                1819.
                Th: Jefferson in account with P. Gibson.
              
              
                Feb.  
                8.
                Balance by acct rendered
                724.
                15 
                say
                 724.
                15
              
              
                May 
                10.
                draughts to this day paid
                781.
                58
                
                781.
                58
              
              
                
                
                curtails to this day.
                2550.
                
                
                2550.
                
              
              
                
                
                discounts to do
                126.
                40
                
                126.
                40
              
              
                
                
                minor items to do
                22.
                02
                
                22.
                02
              
              
                Feb. 
                24.
                order in favor of
                E. W. Randolph
                100
                
                
                
              
              
                Apr. 
                4.
                
                 Gray.
                43
                .25
                
                
              
              
                May 
                9.
                
                 E. Bacon
                150
                .
                
                
              
              
                
                13.
                
                 Leitch
                112
                
                405.
                25
                
                
                
              
              
                
                
                to be remitted to Vaughan
                800
                .
                800.
                
                
                
                
              
              
                
                
                to be drawn hereafter for other debts
                
                2113.
                93
                
                
                
              
              
                
                
                
                
                
                7523.
                33.
                
                
                
              
              
                
                
                
                
                
                
                
                
                D 
                
              
              
                Feb. 
                8.
                flour sold to this day. as pr acct
                288. 
                  Barrels
                
                
                1751.
                
              
              
                Apr. 
                22.
                do    to this day do
                351.
                B.
                
                
                1877.
                09
              
              
                
                
                tobacco sold to this day
                9604.
                ℔
                
                
                484.
                98
              
              
                May 
                14.
                flour now on departure from mill
                50. 
                  Barrels say
                
                
                300.
                
              
              
                
                
                tobo still to go. about
                3000.
                ℔   say
                
                
                150.
                
              
              
                
                
                Note to W. C. Nicholas in Farmer’s bank
                
                
                3000.
                
              
              
                
                
                
                
                
                
                
                
                7563.
                07
              
            
          